DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 14 December 2021 has been entered.
Disposition of claims:
	Claims 1-11 have been amended.
	Claims 1-11 are pending.
The replacement abstract has overcome the objection to the abstract set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 3 has overcome the objection to claim 3 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 4 has overcome the objection to claim 4 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 8 has overcome the objection to claim 8 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 3 has overcome the rejection of claim 3 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 5 has overcome the rejections of claims 5-11 under 35 U.S.C. 112(b) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1-2 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hatakeyama et al. (WO 2018/150832 A1—US 2019/0312207 A1 used as an English language equivalent) (hereafter “Hatakeyama”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejections of claims 1, 4-5, and 7 under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 106543123 A—machine translation relied upon) in view of Ma ‘526 (US 2011/0266526 A1) (hereafter “Ma ‘526”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant's arguments, see 5th of p. 29 through 1st paragraph of p. 30 of the reply filed 14 December 2021 regarding the rejection of claim 5 under 35 U.S.C. 112(b) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the amendment to claim 5 has overcome the rejection, and the rejection should be withdrawn.
However, Applicant’s amendment has not corrected the issues with claim 5. The issue stem from the use of the word “comprising”. The word “comprises” should be used instead. The use of the word “comprising” leads the sentence to read as though the light emitting layer itself is being used as a dopant. Additionally, using the word “comprising” leads to insufficient antecedent basis for the organic compound to be contained in the light emitting layer.
Furthermore, the claim amendment raises issues with the antecedent basis for “the organic compound”. This limitation should instead refer to “the organic compound according to claim 3”.

Applicant's arguments, see 5th of p. 29 through 1st paragraph of p. 30 of the reply filed 14 December 2021 regarding the rejection of claim 6 under 35 U.S.C. 112(b) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the amendment to claim 6 has overcome the rejection, and the rejection should be withdrawn.
However, Applicant’s amendment has not corrected the issues with claim 6. The issue stem from the use of the word “comprising”. The word “comprises” should be used instead. The use of the word “comprising” leads the sentence to read as though the light emitting layer itself is being used as a host material. Additionally, using the word “comprising” leads to insufficient antecedent basis for the organic compound to be contained in the light emitting layer.
Furthermore, the claim amendment raises issues with the antecedent basis for “the organic compound”. This limitation should instead refer to “the organic compound according to claim 3”.

Applicant's arguments, see 5th of p. 29 through 1st paragraph of p. 30 of the reply filed 14 December 2021 regarding the rejection of claim 7 under 35 U.S.C. 112(b) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the amendment to claim 7 has overcome the rejection, and the rejection should be withdrawn.
However, Applicant’s amendment has not corrected the issues with claim 7. The issue stem from the use of the word “comprising”. The word “comprises” should be used instead. The use of the word “comprising” leads the sentence to read as though the light emitting layer itself is being used as a fluorescent emitter. Additionally, using the word “comprising” leads to insufficient antecedent basis for the organic compound to be contained in the light emitting layer.
Furthermore, the claim amendment raises issues with the antecedent basis for “the organic compound”. This limitation should instead refer to “the organic compound according to claim 3”.

Applicant's arguments, see the 2nd through 4th paragraphs of p. 30 of the reply filed 14 December 2021 as well as the 4th through 6th paragraphs of p. 31 regarding the rejections of claims 3-4, 6, and 8-9 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hatakeyama et al. (WO 2018/150832 A1—US 2019/0312207 A1 used as 
Applicant argues that the instant compound EX6 has a point group of C2v while Hatakeyama’s Compound 2A-11 has a point group of C2h. Applicant argues that therefore the two compounds are not the same.
Applicant is correct that the Hatakeyama’s Compound 2A-11 is portrayed as having one of its benzonaphthofuranyl groups twisted 180 degrees relative to the other benzonaphthofuranyl group. This would appear to give the compound the point group C2h. However, each of the benzonaphthofuranyl groups are free to rotate around the single bonds linking them to the anthracenyl groups. Thus, there is no actual physical difference between the depiction of the instant compound EX6 and Hatakeyama’s Compound 2A-11.

Applicant’s arguments, see the 5th paragraph of p. 30 through the 3rd paragraph of p. 31 of the reply filed 14 December 2021 with respect to the rejection of claims 1-2 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hatakeyama et al. (WO 2018/150832 A1—US 2019/0312207 A1 used as an English language equivalent) (hereafter “Hatakeyama”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any 

Applicant’s arguments, see the 5th paragraph of p. 31 through the 2nd paragraph of p. 32 of the reply filed 14 December 2021 with respect to the rejections of claims 1, 4-5, and 7 under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 106543123 A—machine translation relied upon) in view of Ma ‘526 (US 2011/0266526 A1) (hereafter “Ma ‘526”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a different compound of the disclosure of Gao is now replied upon. This compound does not comprise a triphenylenyl group.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation “An organic electroluminescence device comprising a pair of electrodes, wherein one electrode is a cathode and the other electrode is an anode, and further comprising at least a light emitting layer and one or more layer of organic thin film layers between the electrodes…” This limitation should instead read “An organic electroluminescence device comprising a pair of electrodes, wherein one electrode is a cathode and the other electrode is an anode, and further comprising at least a light emitting layer and one or more layers
The Examiner notes that the current claim objection stems from a typographical error in the Examiner’s own suggested language in the last Office action.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5:
For the purposes of examination, the Examiner is interpreting the claim to mean that the compound with a general formula (1) is contained in the light emitting layer, and that the compound with a general formula (1) is performing the function of a dopant material.
Additionally, the claim amendment raises issues with the antecedent basis for “the organic compound”. This limitation should instead refer to “the organic compound according to claim 3”.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: Claim 6 recites the limitation “… the light emitting layer comprising the organic compound with a general formula (1) is a host material.” However, neither claim 4 nor claim 6 positively require the compound with a general formula (1) to be contained in the light emitting layer. It is unclear if the compound must be contained in the light emitting layer to meet the claim limitations. Furthermore, the claim appears to require the light emitting layer to be a host material, which does not make sense in terms of device construction. For the purposes of examination, the Examiner is interpreting the claim to mean that the compound with a general formula (1) is contained in the light emitting layer, and that the compound with a general formula (1) is performing the function of a host material.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7: Claim 7 recites the limitation “… the light emitting layer comprising the organic compound with a general formula (1) is a fluorescent emitter.” However, neither claim 4 nor claim 7 positively require the compound with a general formula (1) to be contained in the light emitting layer. It is unclear if the compound must be contained in the light emitting layer to meet the claim limitations. Furthermore, the claim appears to require the light emitting layer to be a fluorescent emitter, which does not make sense in terms of device construction. For the purposes of examination, the Examiner is interpreting the claim to mean that the compound with a general formula (1) is contained in the light emitting layer, and that the compound with a general formula (1) is performing the function of a fluorescent emitter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 3-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hatakeyama et al. (WO 2018/150832 A1—US 2019/0312207 A1 used as an English language equivalent) (hereafter “Hatakeyama”).
Regarding claims 3-4, 6, and 8-9: Hatakeyama discloses an organic electroluminescence device comprising a cathode, and anode, a light emitting layer, and one or more additional organic thin film layers {Table 1, Example 2 as described in paragraphs [0427]-[0432]}.
The device comprises the compound shown below as the host material for a light emitting dopant in the light emitting layer {(Table 1, Example 2 as described in paragraphs [0430] and [0432]), (p. 3, Compound (2A-11))}.
[AltContent: textbox (Hatakeyama’s Compound (2A-11))]
    PNG
    media_image1.png
    832
    1428
    media_image1.png
    Greyscale


The compound shown above has the structure of the instant Compound EX6.
The light emitting layer emits fluorescent blue light {Table 1, Example 2—performance data in bottom half of table, the device emits light with a peak wavelength of 463 nm}.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hong et al. (WO 2018/128740 A1—machine translation relied upon) (hereafter “Hong”).
Regarding claims 1-2: Hong discloses the compound shown below {p. 15, Compound 2-133}.

    PNG
    media_image2.png
    877
    798
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2018/150832 A1—US 2019/0312207 A1 used as an English language equivalent) (hereafter “Hatakeyama”).
Regarding claims 10-11: Hatakeyama discloses all of the features with respect to claim 4, as outlined above.
Hatakeyama does not disclose a specific device being used as backlight panel.
However, Hatakeyama teaches that the devices of Hatakeyama can be applied to lighting apparatus that can be a backlight for a liquid crystal display {paragraphs [0348] and [0353]}. 
Additionally, Hatakeyama teaches that the light emitting devices of Hatakeyama have low driving voltage and high efficiency {paragraphs [0062] and [0443] as well as the results of Example 2 of Table 1 compared to the comparative examples}.
It is noted that a backlight for a liquid crystal display can be equated with both a backlight panel and a lighting panel. The backlight for a liquid crystal display would be in panel form and emits light and can therefore be equated with a lighting panel.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the light emitting device of Hatakeyama by using the light emitting device of Hatakeyama to form a backlight for a liquid crystal display, based on the teaching of Hatakeyama. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to produce a backlight for a liquid crystal display that takes advantage of the low driving voltage and high efficiency of the light emitting devices of Hatakeyama, as taught by Hatakeyama.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 106543123 A—machine translation relied upon) in view of Ma ‘526 (US 2011/0266526 A1) (hereafter “Ma ‘526”).
Regarding claims 3-5 and 7: Gao discloses the compound shown below {(p. 9, 7th paragraph: The compound of the disclosure has the structure of formula (I) of Gao.), (p. 13, 1st paragraph: The bisanthracene compound of the disclosure is exemplified by the compounds on pp. 13-17.), (p. 15, Compound D-57)}.

    PNG
    media_image3.png
    810
    1255
    media_image3.png
    Greyscale
         
Gao does not exemplify a specific device comprising Compound D-57.
However, Gao teaches an organic electroluminescence device comprising a cathode, and anode, a light emitting layer, and one or more additional organic thin film layers {p. 18, final paragraph through the 3rd paragraph of p. 19}.
The device can comprise the compounds of Gao as the fluorescent light emitting dopant in the light emitting layer {(5th and 6th paragraphs of p. 19: The bisanthracene compounds having the structure of Formula (I) of Gao can be used as fluorescent dopants.), (Table 6, Examples using Compounds of Formula (I) of Gao as fluorescent dopants, as described in the paragraph bridging pp. 34-35.)}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gao’s Compound D-57 by including it in the organic electroluminescent device of Gao described above as the fluorescent light emitting dopant in the light emitting layer, based on the teaching of Gao. The modification would have been a combination of known elements according to know 
Gao does not teach that the dibenzofuran structure of Gao’s Compound D-57 has additional fused rings.
Ma ‘526 discloses an organic light emitting element comprising an anode, a cathode, and at least one organic compound layer arranged between the anode and the cathode {paragraphs [0030] and [0073]}.
Ma ‘526 teaches that dibenzofuran groups that comprise additional fused rings have improved stability due to increased conjugation of the group, leading to more extended pi-electron delocalization and stabilization of charge in the oxidized or reduced state of the molecule {paragraph [0058]}. 
Ma ‘526 teaches that the dibenzofuran with additional fused rings can have the structure shown below {paragraph [0068]} where X can be O {paragraphs [0020], [0027], and [0029]}.

    PNG
    media_image4.png
    441
    597
    media_image4.png
    Greyscale
 
Ma ‘526 exemplifies a limited number of benzofuran structures with additional fused rings with the same number of aromatic ring atoms.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have modified Gao’s Compound D-57 by adding additional fused rings to the unsubstituted six-membered ring of the dibenzofuran skeletons of the compound such that the modified skeleton had one of the structures of Ma ‘526 shown above, based on the teachings of Ma ‘526. The motivation for doing so would have been to improve the stability of the group by increasing the conjugation of the group, as taught by Ma ‘526.
Furthermore, Ma ‘526 exemplifies a limited number of benzofuran structures with additional fused rings with the same number of aromatic ring atoms. Therefore, selecting one of the structures shown above would have been choosing one option from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786